Citation Nr: 0423604	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
hypertension.  The veteran filed a notice of disagreement in 
October 2002.  The RO issued a statement of the case in 
November 2002 and received the veteran's substantive appeal 
later that month.  

The issues of service connection for hypertension and 
entitlement to a higher initial evaluation for service-
connected depressive disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

Initially, the Board notes, that in a December 2002 decision, 
the RO granted service connection for a major depressive 
disorder, evaluated as 30 percent disabling, effective from 
October 31, 2002.  The RO sent a letter to this effect in 
January 2003, along with a copy of the rating decision and 
notice of his appellate rights.  In January 2003, the veteran 
filed a statement in which he specifically disagreed with the 
December 2002 decision.  The veteran also stated that he 
believed a 80 percent was warranted.  In addition, in a 
January 2003 statement, the veteran's representative further 
indicated that the veteran was requesting an audit of the 
latest decision, to include the bilateral factor.

The RO interpreted the veteran's statement, as well as that 
of the representative, as expressing disagreement with the 
combined service-connected disability rating assigned.  The 
RO also issued the veteran an April 2003 statement of the 
case that only addressed the propriety of the combined 
rating.  Neither the veteran nor his representative has filed 
a document that may be construed as a substantive appeal, 
which challenges the propriety of the combined rating.

Notably, however, the Board observes the veteran's, as well 
as the representative's, January 2003 statement may be 
reasonably construed as a notice of disagreement contesting 
the propriety of the initial 30 percent disability rating 
assigned following the grant of service connection for a 
major depressive disorder.  38 C.F.R. § 20.201 (2003).  Under 
these circumstances, the Board finds that the veteran must be 
furnished an appropriate statement of the case that addresses 
the initial disability rating for the service-connected major 
depressive disorder, and that the veteran be afforded the 
opportunity to thereafter file a substantive appeal to 
properly perfect the appeal as to that issue.  See38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2003).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, a remand is warranted.

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

With respect to the claim for service connection for 
hypertension, the Board notes that the veteran initially 
contended that service connection was warranted on either a 
primary basis or as secondary to his service-connected 
bilateral varicose veins.  In the February 2002 rating 
decision, the RO denied service connection for hypertension 
as directly due to service or due to his service-connected 
varicose veins.  In October 2002, the veteran claimed 
entitlement to service connection for anxiety and depression 
as secondary to his service-connected bilateral varicose 
veins.  In November 2002, the veteran claimed that his 
hypertension was secondary to anxiety and depression.  In 
December 2002, the RO granted service connection for a major 
depressive disorder.  

Since the grant of service connection for a major depressive 
disorder, the RO has yet to adjudicate the veteran's 
hypertension claim as secondary to the service-connected 
major depressive disorder.  In this respect, VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of the claim.  Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000).  Likewise, VA must consider 
all theories of entitlement for service connection for the 
same underlying disorder as a single 'claim'.  Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new theory of etiology 
regarding the same underlying disorder does not result in a 
"new" claim for adjudication purposes).  Accordingly, on 
remand, the RO must adjudicate the issue of service 
connection for hypertension as secondary to the service-
connected major depressive disorder.  

Moreover, review of the claims file shows that in October 
2001, the RO provided the veteran with notice describing 
information and evidence needed to substantiate his claims 
and delineating his and VA's respective responsibilities for 
obtaining that information and evidence, in accordance with 
the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  As to 
the claim of entitlement to service connection for 
hypertension, however, the notice was incomplete because it 
did not refer to the evidence needed to establish secondary 
service connection under 38 C.F.R. § 3.310(a) or the 
reasoning of the Court in Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.)  Id.  Therefore, the RO must 
issue another notice that takes into account these theories 
of secondary service connection.

Finally, review of the claims file reveals that the veteran 
has never been afforded a VA examination to address the 
current nature and etiology of hypertension, to include the 
question of whether hypertension is related to a current 
service-connected disability.  The Board notes that VA has 
enhanced duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA and implementing 
regulations provide that VA examinations should be ordered to 
address matters that require medical knowledge, to include 
the question of nexus, if needed to resolve the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d)(2).  In determining 
whether an examination is necessary VA will take into account 
all information and lay and medical evidence (including 
statement of the claimant) that contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  Accordingly, after sending the veteran a notice 
the complies with 38 U.S.C.A. § 5103A, the RO should schedule 
the veteran for a VA examination.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a statement of the 
case on the propriety of the initial 30 
percent disability rating assigned for 
service-connected depressive disorder, 
along with a VA Form 9, and afford them 
the appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

2.  The RO should send the veteran a 
letter explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  The letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for hypertension, to 
include as secondary to a service-
connected disability.  The letter should 
also specifically inform the veteran of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  Finally, the 
notice must include a discussion of the 
two theories of secondary service 
connection set out in 38 C.F.R. § 3.310 
and Allen v. Brown, respectively.  

3.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo VA examination at the appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, at least as likely 
as not, (i.e. is there at least a 50 
percent probability) that any currently 
diagnosed hypertension originated in 
service; or, was aggravated by service; 
or was otherwise caused by any incident 
that occurred during service; or, was 
manifested within one year following the 
veteran's separation from service.  

Additionally, the examiner should offer 
an opinion as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed hypertension is due 
to or aggravated by the service-connected 
disabilities of bilateral varicose veins 
or major depressive disorder.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hypertension, to 
include as secondary to a service-
connected disability, in light of all 
pertinent evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



